Name: 2012/340/EU: Commission Implementing Decision of 25Ã June 2012 on the organisation of a temporary experiment under Council Directives 66/401/EEC, 66/402/EEC, 2002/54/EC, 2002/55/EC and 2002/57/EC as regards field inspection under official supervision for basic seed and bred seed of generations prior to basic seed (notified under document C(2012) 4169) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: European Union law;  agricultural policy;  means of agricultural production
 Date Published: 2012-06-27

 27.6.2012 EN Official Journal of the European Union L 166/90 COMMISSION IMPLEMENTING DECISION of 25 June 2012 on the organisation of a temporary experiment under Council Directives 66/401/EEC, 66/402/EEC, 2002/54/EC, 2002/55/EC and 2002/57/EC as regards field inspection under official supervision for basic seed and bred seed of generations prior to basic seed (notified under document C(2012) 4169) (Text with EEA relevance) (2012/340/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 13a thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (2), and in particular Article 13a thereof, Having regard to Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed (3), and in particular Article 19 thereof, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (4), and in particular Article 33 thereof, Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (5), and in particular Article 16 thereof, Whereas: (1) Official field inspections of the crop are a condition for the certification of basic seed and bred seed of generations prior to basic seed. As regards certified seed, however, the possibility has been introduced some time ago, to choose between official field inspections and field inspections under official supervision. (2) Providing for the possibility to choose between official field inspections and field inspections under official supervision may also constitute an improved alternative to requiring official field inspection as far as basic seed and bred seed of generations prior to basic seed are concerned. A temporary experiment should therefore be organised to assess this alternative. (3) Taking into account the experience gained, as regards certified seed, with field inspections under official supervision, it is appropriate to carry out the experiment applying the same provisions as apply to certified seed in order to assess whether those provisions are suitable for basic seed and bred seed of generations prior to basic seed. (4) It is necessary to release Member States participating in the experiment from the obligations with respect to official field inspections provided for in Directives 66/401/EEC, 66/402/EEC, 2002/54/EC, 2002/55/EC and 2002/57/EC. (5) Member States participating in the experiment should report annually. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Subject matter A temporary experiment is organised at Union level assessing, as regards certification of basic seed and bred seed of generations prior to basic seed, whether the possibility to choose between official field inspections and field inspections under official supervision, carried out in accordance with Articles 2 and 3, may constitute an improved alternative to official field inspections and whether the same provisions as apply to the certification of certified seed are to be applied to basic seed and bred seed of generations prior to basic seed. The purpose of that experiment is to decide whether, as regards basic seed and bred seed of generations prior to basic seed, the requirement of official field inspections may be replaced by a requirement of either official field inspections or field inspections under official supervision as regards the following provisions: (a) Article 2(1)(B)(1)(d) of Directive 66/401/EEC and Article 14a(a) thereof and point (6) of Annex I thereto; (b) Article 2(1)(C)(d) of Directive 66/402/EEC, Article 2(1)(Ca)(c) thereof, Article 2(1)(D)(1)(d) thereof, Article 2(1)(D)(2)(b) thereof, Article 2(1)(D)(3)(c) thereof and Article 14a(a) thereof and point (7) of Annex I thereto; (c) Article 2(1)(c)(iv) of Directive 2002/54/EC and Article 21(a) thereof and point (4) of Part A of Annex I thereto; (d) Article 2(1)(c)(iv) of Directive 2002/55/EC and Article 35(a) thereof and point (2) of Annex I thereto; (e) Article 2(1)(c)(iv) of Directive 2002/57/EC, Article 2(1)(d)(1)(ii) thereof, Article 2(1)(d)(2)(iii) thereof and Article 18(a) thereof and point (5) of Annex I thereto. Article 2 Inspectors carrying out inspections under official supervision Participating Member States shall ensure that inspectors carrying out inspections under official supervision fulfil the following conditions: (a) They have the necessary technical qualifications. (b) They derive no private gain in connection with the inspections. (c) They have been officially licensed by the seed certification authority of the Member State concerned to carry out inspections under official supervision; licensing shall include either the swearing-in of inspectors or the signature by inspectors of a written statement of commitment to the rules governing official inspections. (d) They carry out inspections under the supervision of the competent seed certification authority. Article 3 Inspections of crops and harvested seeds 1. Participating Member States shall ensure that inspections of crops and harvested seed fulfil the requirements provided for in paragraphs 2 to 5. 2. The crop to be inspected shall be grown from seed which has undergone official post-control, the results of which satisfy the requirements laid down in Annexes I to Directives 66/401/EEC, 66/402/EEC, 2002/54/EC, 2002/55/EC and 2002/57/EC. 3. A proportion of at least 20 % of the crops shall be checked by the competent authority, as regards vegetable crops covered by Directive 2002/55/EC. For all other crops the proportion shall be at least 5 %. The following different proportions shall be used to allow to establish an appropriate level of check testing for the categories of basic seed and bred seed of generations prior to basic seed: 5, 10, 15 and 20 %. 4. A proportion of samples from the seed lots harvested from the crops shall be drawn for official post-control and, where appropriate, for official laboratory seed testing in respect of varietal identity and purity. Member States shall identify seed lots for which field inspection has been carried out under official supervision. 5. The Member States which participate in the experiment shall compare the official field inspections with those of the same field inspected under official supervision. Article 4 Participation of Member States Any Member State may participate in the experiment. Member States which decide to participate in the experiment (the participating Member States) shall inform the Commission and the other Member States indicating the species, categories and regions covered by their participation and any restrictions. Member States may terminate their participation at any time by informing the Commission accordingly. Article 5 Release For the purposes of the experiment, participating Member States are released, in respect of official field inspections of basic seed and bred seed of generations prior to basic seed, from the obligations provided for in Article 2(1)(B)(1)(d) of Directive 66/401/EEC and Article 14a(a) thereof and point (6) of Annex I thereto, Article 2(1)(C)(d) of Directive 66/402/EEC, Article 2(1)(Ca)(c) thereof, Article 2(1)(D)(1)(d) thereof, Article 2(1)(D)(2)(b) thereof, Article 2(1)(D)(3)(c) thereof and Article 14a(a) thereof and point (7) of Annex I thereto, Article 2(1)(c)(iv) of Directive 2002/54/EC and Article 21(a) thereof and point (4) of Part A of Annex I thereto, Article 2(1)(c)(iv) of Directive 2002/55/EC and Article 35(a) thereof and point (2) of Annex I thereto and Article 2(1)(c)(iv) of Directive 2002/57/EC, Article 2(1)(d)(1)(ii) thereof, Article 2(1)(d)(2)(iii) thereof and Article 18(a) thereof and point (5) of Annex I thereto. Article 6 Reporting obligations 1. Participating Member States shall for each year, by 31 March of the following year, present to the Commission and to the other Member States a report on the results of the experiment carried out in accordance with Articles 2 and 3. 2. At the end of the experiment and in any case at the end of their participation, participating Member States shall by 31 March of the following year, present to the Commission and the other Member States a report on the results of the experiment carried out in accordance with Articles 2 and 3. This report may include other information they consider relevant in view of the purpose of the experiment. Article 7 Time period The experiment shall start on 1 January 2013 and end on 31 December 2017. Article 8 Addressees This Decision is addressed to the Member States. Done at Brussels, 25 June 2012. For the Commission John DALLI Member of the Commission (1) OJ 125, 11.7.1966, p. 2298/66. (2) OJ 125, 11.7.1966, p. 2309/66. (3) OJ L 193, 20.7.2002, p. 12. (4) OJ L 193, 20.7.2002, p. 33. (5) OJ L 193, 20.7.2002, p. 74.